Citation Nr: 1019026	
Decision Date: 05/24/10    Archive Date: 06/04/10

DOCKET NO.  08-08 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a respiratory disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel




INTRODUCTION

The Appellant served on active duty from March 1983 to April 
1986, from May 1988 to June 1989, from January to April 1993, 
and from July 2004 to April 2005.  He also had additional 
service in the Army National Guard.

This appeal to the Board of Veterans' Appeals (Board) is from 
a November 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

Regrettably, the Board is remanding the claim for a 
respiratory disorder to the RO via the Appeals Management 
Center (AMC) in Washington, DC, for further development and 
consideration.


REMAND

The Appellant alleges he has a respiratory disorder as a 
result of exposure to swirling dust from his helicopter, 
debris, dead animals, and dead bodies while participating in 
the Hurricane Katrina rescue efforts.  See his 
representative's February 2010 Informal Hearing Presentation.

Generally, service connection is granted if the evidence 
shows a current disability resulted from an injury or a 
disease that was incurred or aggravated 
during active military service in the line of duty.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from disease or 
injury incurred in or aggravated in the line of duty, or any 
period of inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from injury (but 
not disease) incurred in or aggravated in the line of duty.  
38 U.S.C.A. §§ 101(21), (22), (23), (24), 106; 38 C.F.R. § 
3.6(a), (c), (d).  

National Guard duty is distinguishable from other Reserve 
service in that a member of the National Guard may be called 
to duty by the governor of their state.  "[M]embers of the 
National Guard only serve the federal military when they are 
formally called into the military service of the United 
States[; a]t all other times, National Guard members serve 
solely as members of the State militia under the command of a 
state governor."  Allen v. Nicholson, 21 Vet.App. 54, 57 
(2007).  "Therefore, to have basic eligibility for Veterans 
benefits based on a period of duty as a member of a state 
National Guard, a National Guardsman must have been ordered 
into Federal service by the President of the United States, 
see 10 U.S.C. § 12401, or must have performed "full-time 
duty" under the provisions of 32 U.S.C. §§ 316, 502, 503, 
504, or 505.  Id.

So to the extent the Appellant is alleging that his current 
respiratory disorder is a result of injury or disease 
incurred or aggravated during his time in the Army 
National Guard, it must be remembered that only "Veterans" 
are entitled to VA compensation under 38 U.S.C.A. §§ 1110, 
1131 and 38 C.F.R. § 3.303(a).  Thus, to establish status as 
a "Veteran" based upon a period of ACDUTRA, a claimant must 
establish that he was disabled from disease or injury 
incurred or aggravated in the line of duty during that period 
of ACDUTRA.  38 C.F.R. § 3.1(a), (d); Harris v. West, 13 Vet. 
App. 509, 511 (2000); Paulson v. Brown, 7 Vet. App. 466, 470 
(1995).  The fact that a claimant has established status as a 
"Veteran" for purposes of other periods of service (e.g., his 
periods of active duty) does not obviate the need to 
establish that he is also a "Veteran" for purposes of the 
period of ACDUTRA where the claim for benefits is premised on 
that period of ACDUTRA.  Mercado-Martinez v. West, 11 Vet. 
App. 415, 419 (1998).

Similarly, in order for the Appellant to achieve "Veteran" 
status and be eligible for service connection for disability 
claimed during his inactive service, the record must 
establish that he was disabled from an injury (but not 
disease) incurred or aggravated during his INACDUTRA.  See 
Mercado- Martinez v. West, 11 Vet. App. 415, 419 (1998); 
Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Biggins v. 
Derwinski, 1 Vet. App. 474, 478 (1991).

All of this said, the Appellant has submitted February and 
March 2007 radiology reports from the Outpatient Imaging 
Center indicating he has a history of bronchitis and 2-3 mm 
nodule in the upper lobe of his left lung, anterolaterally.  
Since there was no calcification, it was strictly speaking 
indeterminate in nature.  And although it is statistically 
very likely to be benign, particularly since he is not a 
smoker, the evaluating radiologists indicated imaging 
confirmation of suspected benignancy would require 
documentation of stability over a 2-year period.

So there is competent medical evidence suggesting the Veteran 
has a benign respiratory disorder of some undetermined sort.  
Consequently, the determinative issue is whether it is 
somehow attributable to his active military service.  
See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.").  See, too, Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 
1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. p. 546, 
548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. 
Cir. 1998).

The record also includes a September 2005 Post-Deployment 
Health Assessment (DD Form 2796) indicating the Appellant 
participated in the Katrina Relief effort from September 8-
15, 2005, as a member of the Army National Guard.  
This Assessment mentions he reported his health got worse 
during that deployment, and that he reported being sometimes 
exposed to environmental pesticides (like area fogging), 
smoke from burning trash or feces, industrial pollution and 
often dust from flooded areas.  He reported having concerns 
regarding his health as a result of that deployment - 
particularly relating to exposure to raw sewage and dead 
animals.  He reported experiencing headaches and dizziness, 
but not any respiratory symptoms.  His military occupational 
specialty (MOS) during that deployment was instructor pilot.  



The Appellant is competent, even as a layman, to comment on 
things he personally observed or experienced - including, 
for example, being exposed to dead animals and swirling dust 
from helicopters when assisting in the Katrina Relief effort.  
And his lay testimony in this respect is also credible 
because his available service records document his 
participation in the Katrina Relief effort in the capacity of 
instructor pilot, as well as his complaints regarding 
exposure to such toxic and airborne substances as he asserts.  
The question remains, however, whether that exposure resulted 
in any current respiratory disability.  
And supporting medical evidence, not just his unsubstantiated 
lay testimony, is generally required to establish this 
necessary correlation.  38 C.F.R. § 3.159(a)(2).  See also 
Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 
Vet. App. 465, 469 (1994) (distinguishing between competency 
("a legal concept determining whether testimony may be heard 
and considered") and credibility ("a factual determination 
going to the probative value of the evidence to be made after 
the evidence has been admitted")).  See, too, 
Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006) 
(indicating the Board retains the discretion to make 
credibility determinations and otherwise weigh the evidence 
submitted, including lay evidence).  That is to say, to 
establish his entitlement to service connection, there also 
must be competent medical evidence linking a current 
respiratory disorder to that exposure - assuming he 
qualifies as a "Veteran" for that period of service.  
See Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  

The Appellant in this case is a "Veteran" based on his active 
duty service from March 1983 to April 1986, from May 1988 to 
June 1989, from January 1993 to April 1993, and from July 
2004 to April 2005.  Therefore, he is entitled to "Veteran" 
status and the full benefit of VA resources for any 
compensation claim based on those periods of service.  But as 
his claim now at issue, instead, is predicated on his Army 
National Guard service, he must first establish that he also 
qualifies as a "Veteran" for this additional service before 
any compensation may be awarded - irrespective of whether 
there is indeed a relationship between a current respiratory 
disorder and his exposure to toxins or other substances while 
serving in the Katrina Relief effort.

The dates and character of his service, especially insofar as 
whether he was on active duty, ACDUTRA, INACDUTRA or in 
service of the State's Governor is therefore necessary to 
adjudicate his pending claim for a respiratory disorder.  
And the RO has not obtained his Army National Guard personnel 
records to verify the dates and character of his service in 
that capacity.  Consequently, there is no means of 
determining whether he qualifies as a "Veteran" for the 
relevant period of service for VA compensation purposes.

VA is required to assist the Appellant in developing his 
claim.  38 U.S.C.A. § 5103A(b)(1).  And insofar as records 
from a Federal department agency may aid in the development 
of the Appellant's claim, VA must attempt to obtain these 
records until it is reasonably certain they do not exist or 
that any further efforts to obtain them would be futile.  38 
U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2), (c)(3), 
and (e)(1).

If it is determined the Appellant qualifies as a "Veteran" 
for VA compensation purposes for the period of service in 
question, the time he participated in the Katrina Relief 
effort, then a medical nexus opinion is needed to assist in 
deciding his claim in terms of whether any current 
respiratory disorder is etiologically related to the exposure 
to toxic substances experienced during that period of 
service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
38 U.S.C.A. § 5103A(d); and 38 C.F.R. § 3.159(c)(4).



Accordingly, this claim is REMANDED for the following 
additional development and consideration:

1.  Contact the appropriate government 
entity, including the National Personnel 
Records Center (NPRC), as well as any 
other appropriate State or Federal agency, 
and obtain documented verification of the 
dates and character of the Appellant's 
periods of service - including any and 
all periods when he was on ACDUTRA and 
INACDUTRA in the National Guard.  This 
includes requesting copies of any service 
separation documents.  If no such records 
can be found, or if they have been 
destroyed, ask for specific documented 
confirmation of that fact.  

If it is reasonably certain these records 
do not exist or that any further efforts 
to obtain them would be futile, provide 
the Appellant an explanation of how 
service records are maintained, why the 
search that was undertaken constitutes a 
reasonably exhaustive search, and why 
further efforts are not justified.  
38 C.F.R. § 3.159(c) and (e)

2.  If it is determined the Appellant is 
considered a "Veteran" during the 
specific period of service at issue, when 
he participated in the Hurricane Katrina 
Relief effort, schedule him a VA C&P Exam 
to assess the nature and etiology of his 
asserted respiratory disorder.  
If a respiratory disorder is diagnosed, 
then a medical nexus opinion is needed as 
to the likelihood (very likely, as likely 
as not, or unlikely) this disorder is 
related to his military service - and 
especially to his exposure to toxic and 
airborne substances while serving in the 
Hurricane Katrina Relief effort.

The term "as likely as not" does not mean 
merely within the realm of medical 
possibility, rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
causation as it is to find against it.

The Appellant is hereby advised that 
failure to report for this examination, 
without good cause, may have detrimental 
consequences on this pending claim for 
service connection.  See 38 C.F.R. § 
3.655.

The examiner must discuss the medical 
rationale of the opinion, whether 
favorable or unfavorable, based on his/her 
personal evaluation of the Appellant and 
the findings and information obtained from 
review of the record.

To this end, the claims file, including a 
complete copy of this remand, must be made 
available to the examiner for review of 
the Appellant's pertinent medical and 
other history.

3.  Then readjudicate the claim for 
service connection for a respiratory 
disorder in light of the additional 
evidence.  If this claim is not granted to 
the Appellant's satisfaction, send him and 
his representative a supplemental 
statement of the case (SSOC) and give them 
an opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration of this 
claim.

The Appellant has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


